Case 4:18-cv-00474-ALM Document 457-2 Filed 02/27/20 Page 1 of 5 PageID #: 27631




                     EXHIBIT 1
Case 4:18-cv-00474-ALM Document 457-2 Filed 02/27/20 Page 2 of 5 PageID #: 27632
Case 4:18-cv-00474-ALM Document 457-2 Filed 02/27/20 Page 3 of 5 PageID #: 27633



 override the routine and conventional use of the computer. Merely implementing an abstract idea

 using well-known computer components or functions, or merely adding conventional computer

 components to well-known business practices, is insufficient to create an inventive concept.

 Willful Infringement

         63.     I understand willful infringement is reserved for only the most egregious behavior,

 such as where the infringement is malicious, deliberate, consciously wrongful, or done in bad faith.

 I further understand that willful infringement is a question of fact and that a patentee needs to show

 by a preponderance of the evidence the facts that support a finding of willful infringement.         I

 further understand that an accused infringer’s proper investigation and formation of a good faith

 belief, even if erroneous, that the asserted claims are invalid or unenforceable can negate a finding

 of willful infringement.

 Patentable Distinction

         64.     I have been informed and understand that a party who has unsuccessfully litigated

 an issue to a final decision is precluded from relitigating that same issue in future proceedings. I

 understand that a challenged claim is patentably distinct from a reference claim if the challenged

 claim is not anticipated by, or would not have been obvious over, the reference claim. I understand

 that if an asserted claim of a patent is not patentably distinct from the claims of a patent found to

 be directed toward ineligible subject matter, then the asserted claim is also directed toward

 ineligible subject matter.

         65.     I further understand that issue preclusion applies to claims from different patents as

 long as the differences between the unadjudicated patent claims and adjudicated patent claims do

 not materially alter the question of invalidity.

 VI.     DESCRIPTION OF THE ASSERTED PATENTS

         A.      Overview of the Asserted Patents


                                                    17                           INVALIDITY REPORT
Case 4:18-cv-00474-ALM Document 457-2 Filed 02/27/20 Page 4 of 5 PageID #: 27634



        66.     The ’983 patent is a continuation of the ’918 patent, which is a continuation of the

 ’798 patent, and the three share a common specification.        The ’983, ’918, and ’798 patents

 (collectively, “the ’983 patent family”) are all entitled “Method and System for Efficient

 Communication.” The ’983 patent was filed on June 19, 2017 and issued on March 6, 2018; the

 ’918 patent was filed on January 26, 2017 and issued on August 8, 2017; and the ’798 patent was

 filed on March 15, 2016 and issued on April 10, 2018.

        67.     The ’443 patent is titled “System and Method for Providing Locally Applicable

 Internet Content with Secure Action Requests and Item Condition Alerts,” and “relates generally

 to accessing content through a network.” ’443 patent at 1:34-35. The ’443 patent was filed on

 May 17, 2016 and issued August 1, 2017. All four asserted patents claim priority to U.S. Patent

 No. 7,603,131, filed August 10, 2006. The specifications of the asserted patents describe several

 distinct ideas, including the four described below.

        68.     The first idea described in the specification of each of the asserted patents is to

 provide, in a kiosk or the home, secure payment using short range wireless communication to

 something referred to as a local wireless HUB (also referred to as a “WHUB”), which can then

 communicate with a remote server. See ’443 patent at 2:52-3:4 (“Summary of the Invention”).

 Once the user’s mobile device is authenticated by the wireless HUB using a short range near field

 identification tag, such as RFID or NFC, the wireless HUB sets up a higher bandwidth wireless

 connection with the mobile device through which the HUB securely receives payment information

 for the user. See id. The wireless HUB can then forward the payment information to a remote

 merchant server to complete the purchase. See id.; id. at Figures 3 and 4.

        69.     A second idea described in the specification of each of the asserted patents is a

 system for sensing the status of a diaper (i.e., whether it is wet or has been soiled) and sending a




                                                 18                             INVALIDITY REPORT
Case 4:18-cv-00474-ALM Document 457-2 Filed 02/27/20 Page 5 of 5 PageID #: 27635



 corresponding “diaper status update” to alert the appropriate caregiver. Id. at 3:5-15; see generally

 id. at Figs. 5-7, 10:9-12:17. Where multiple diapers are being monitored, a unique identifier is

 associated with each diaper sensor and is included with each transmitted status update. Id. at 3:16-

 21, 11:29-35.    The diaper management system also encompasses a diaper ordering system

 referencing various aspects mentioned in the first idea. Id. at 12:18-24; see generally id. at 12:18-

 13:39. As shown in Figure 8 (reproduced below), the system includes various pieces of equipment

 that carry out different parts of the diaper ordering process. The wireless HUB (“WHUB”) is

 configured to receive wet diaper updates. Id. at 12:30-36. The WHUB can then compare diaper

 usage against the household inventory. Id. at 12:39-45. When the household diaper supply is

 running low, the user is alerted and may purchase diapers online from a local merchant using his

 or her mobile device. Id. at 12:47-52.     Once the user’s mobile device is authenticated by the

 WHUB, the mobile device sends the diaper purchase request through the WHUB to a local

 merchant. Id. Even in this combined scenario, the detection of the wet diaper condition does not

 itself initiate the purchase transaction. Instead, the purchase is made manually by the user using a

 separate wireless device. And the information used to authenticate the user’s wireless device is

 clearly not the unique ID associated with the wireless diaper detector. See id.




                                                  19                            INVALIDITY REPORT
